Title: From John Adams to Richard Cranch, 26 May 1786
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      London May 26. 1786
     
     During Such great Changes as We have seen When the whole World is put out of its Course and all Men are called to Act in scænes that are new to them, great Irregularities must be expected. But can any Nation ever hope to have Commerce and a Circulation of Property and Industry where the Courts of Justice are not opened. where every Man is not conscious that he can compell others to do him Justice, and be compelled to do Justice to others.
     The Morals of the People of America have been proved to be defective, by many Inattentions to public Faith, more than by any other

Thing which has ever happened. They have suffered by it in their own Opinion more than in that of the World.
     The Truth is that the Citizens of America have less confidence in one another, than the World has in them. What is the Reason of this? Breaches of public Faith.—
     I hope they will soon restore themselves to their own Esteem as well as that of all Nations by repealing every Law against the Treaty & by making Provision for paying the Interest of all their Debts at home and abroad.
     This is the first step, and it is essential. When this is done let them Act as decidedly towards Great Britain as they please. the more so the better.
     My whole System is comprehended in two Words Faith and Retaliation. fulfill to a Tittle your Part of the Treaty, and then retaliate all their Prohibitions, Impositions and Restrictions.— in this Way We shall soon bring them as our Parsons pray “to Reason or to ruin.”— Europe is tranquil in Appearance, but Works are going on Under Ground & in covered Ways.
     Pray desire our Friend Goodhue to send me next Fall or sooner, another Account of the Fisheries.
     We must I believe get into the Way of prohibiting the Export of Cash like other nations. We shall never have Industry and Employment, among our People till We do.—
     My Respects and Love to all / your Brother
     
      John Adams
     
    